

SEPARATION AGREEMENT AND RELEASE OF CLAIMS
 
THIS AGREEMENT, entered into as of the ___ day of January 2006, by and between
Franklin Credit Management Corporation (the "Company"), a Delaware corporation,
and Jeffrey R. Johnson ("Employee");
 
W I T N E S S E T H:
 
WHEREAS, the Employee has been employed as the President and Chief Executive
Officer of the Company under the Employment Agreement dated as of October 1,
2004 (the “Employment Agreement”); and
 
WHEREAS Employee and the Company have agreed to terminate the employment
relationship between Employee and the Company on an amicable basis.
 
WHEREAS, the Employee and the Company desire to settle fully and finally any
differences between them, to facilitate the Employee’s separation and allow for
an orderly transition by the Company.
 
NOW, THEREFORE, in consideration of the mutual agreement and covenants contained
herein, the parties do hereby mutually agree as follows:
 

1)  
TERMINATION OF EMPLOYMENT

 
Employee's employment shall terminate effective as of January 21, 2006 (the
“Termination Date”). As of the Termination Date, the Employment Agreement and
all existing employment agreements between Employee and the Company, whether
oral or written, are hereby terminated, except as otherwise expressly stated
herein. Except as otherwise expressly provided herein, the parties agree that
this Agreement supersedes the Employment Agreement (and any such existing
employment agreement between the parties). Additionally, Employee hereby resigns
all positions as an officer or director of the Company, its subsidiaries and
affiliates, effective immediately.
 
The parties represent that they do not have any claim, action, or proceeding
pending against each other, or which arises out of Employee’s employment by the
Company or the separation thereof.
 

2)  
SEVERANCE PAYMENTS

 
In addition to paying Employee his salary through January 21, 2006, the Company
shall pay Employee the following amounts (subject to any applicable federal,
state and local tax withholding requirements) in full and complete satisfaction
of all amounts due Employee under the Employment Agreement:
 

a)  
The Company shall pay Employee $282,500.00 on or before January 21, 2006 in full
satisfaction of any and all amounts due under the Employment Agreement,
including but not limited, amounts payable under Sections 4(b) and 12(b) of the
Employment Agreement, severance, medical benefits, and reimbursements.

 
 
1

--------------------------------------------------------------------------------

 
 

b)  
An additional 30,000 shares of Employee’s Restricted Award (as that term is used
in the Employment Agreement and the Restricted Stock Grant Agreement, effective
as of November 4, 2004) that are currently not vested shall vest and become
non-forfeitable on January 21, 2006 (the “Accelerated Shares”). All shares
comprising the Restricted Award not otherwise vested as of January 21, 2006
shall be forfeited pursuant to the Employment Agreement and paragraph 6 of the
Restricted Stock Grant Agreement. The Restricted Stock Grant Agreement is hereby
amended consistent with the above.

 

c)  
The parties shall reasonably cooperate in the certification or recertification,
to the extent required, of the Restricted Stock Grant and the Accelerated
Shares. Employee shall return to the Company the shares of Employee's Restricted
Award that are currently not vested and will not become vested on or before
January 21, 2006.

 

d)  
Employee agrees that he shall have no further rights under Section 2 of the
Registration Rights Agreement between the parties.

 

3)  
INDEMNIFICATION

 
The Company shall continue to indemnify Employee in accordance with the terms
and conditions set forth in the Company’s Certificate of Incorporation and By
Laws (as such Certificate of Incorporation and By Laws may be amended from time
to time) or under the terms and conditions of the agreement currently in place
between the Company and its other officers and directors for a period of six
years from the date of this Agreement. Notwithstanding the forgoing, the
indemnification of Employee shall extend only to acts or omissions of Employee
during the period of time during which Employee was an officer or director of
the Company.
 

4)  
NON-COMPETITION/NON AND NON-DISCLOSURE

 

a)  
Employee is hereby released from the provisions of Paragraphs 9(a), 9(b)(1) and
9(b)(3) of the Employment Agreement.

 

b)  
For the six year period following the date of this Agreement, Employee will
cooperate fully with the Company in its defense of or other participation in any
administrative proceeding, judicial proceeding, governmental or regulatory
inquiry or other proceeding arising from any charge, complaint or other action
that has been or may be filed regarding Company actions in which Employee was
involved during his employment. The Company shall reimburse Employee for his
reasonable out-of-pocket expenses associated with Employee’s cooperation as set
forth above.

 

c)  
Employee will continue to comply with the terms of Paragraphs 8, 9(b)(2) and 14
of the Employment Agreement and such terms shall survive execution of this
Agreement and Employee’s termination of employment.

 
 
2

--------------------------------------------------------------------------------

 
 

5)  
NON-DISPARAGEMENT

 

a)  
For a period of two years after the execution of this Agreement, Employee
covenants and agrees that he will not, directly or indirectly, either for
himself or for any other person: (1) make any disparaging statements concerning
the Company, its past or present subsidiaries or affiliates, or their respective
past or present officers, directors, agents, or employees, that could or are
intended to injure, impair, or damage the reputation or business relationships
of such entities; (2) discredit or otherwise adversely criticize or engage in
any act, directly or indirectly, not compelled by law, which may tend to bring
disparagement, disrepute, ridicule, or scorn upon the Company, its past or
present subsidiaries or affiliates, their respective business operations, or any
of their respective past or present agents, employees, directors or officers; or
(3) engage in any form of conduct that disparages, or is intended to disparage,
the reputation, good will, or commercial interests of the Company, its past or
present subsidiaries or affiliates, or their respective past or present
officers, directors, agents, or employees. This provision does not prohibit
Employee from cooperating with appropriate regulatory authorities or providing
accurate information or opinion related to his current or future business
activities or from responding to a subpoena or from being compelled to disclose
information by judicial process.

 

b)  
(b) For a period of two years after the execution of this Agreement, the Company
covenants and agrees that the Company’s officers and directors will not: (1)
make any disparaging statements concerning Employee that could or are intended
to injure, impair, or damage Employee’s reputation or business relationships;
(2) discredit or otherwise adversely criticize or engage in any act, directly or
indirectly, not compelled by law, which may tend to bring disparagement,
disrepute, ridicule, or scorn upon Employee; or (3) engage in any form of
conduct that disparages, or is intended to disparage, Employee’s reputation,
good will, or commercial interests. This provision does not prohibit the Company
(or its officers or directors) from cooperating with appropriate regulatory
authorities or providing accurate information or opinion related to the current
or future business activities of the Company (or its officers or directors) or
from responding to a subpoena or from being compelled to disclose information by
judicial process.

 

6)  
DENIAL OF LIABILITY

 
Nothing herein contained shall be construed as an admission by any party hereto
of any liability of any kind to the other party.
 

7)  
RELEASE

 
Except as necessary to enforce the terms of this Agreement, and in exchange for
and in consideration of the promises, covenants and agreements set forth herein,
Employee hereby irrevocably and unconditionally releases and forever discharges
the Company and its past and present parents, subsidiaries, and affiliates, and
each and all of their respective past and present officers, agents, directors,
supervisors, employees, representatives, predecessors, successors and assigns,
in both their individual and corporate capacities, to the maximum extent
permitted by law, from any and all manner of claims, demands, causes of action,
obligations, damages, or liabilities of any kind or nature whatsoever, at law or
in equity, known or unknown, suspected or unsuspected, and whether or not
discoverable, which Employee has or may have for any period prior to his
execution of this Agreement, including, without limitation, claims for
additional compensation, claims for severance pay, claims of defamation,
wrongful discharge or breach of contract, claims for unpaid wages or commissions
or bonuses, claims arising under any federal, state or local labor laws, claims
of discrimination under the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act of 1990, the New York State and City Human Rights Laws,
the New Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, or any other federal, state or
local laws, claims arising under the Employee Retirement Income Security Act of
1974, and any claim for attorneys’ fees or costs.
 
 
3

--------------------------------------------------------------------------------

 
 

8)  
ADVICE OF COUNSEL

 
Employee acknowledges that he entered into this Agreement voluntarily, that he
fully understands all of its provisions, and that no representations were made
to induce execution of this Agreement that are not expressly contained herein.
 
Employee is hereby advised to consult with an attorney prior to executing this
Agreement. Employee acknowledges that he has been afforded an opportunity to
consult with the attorneys of his choice prior to executing this Agreement.
Employee acknowledges that he has consulted with his own tax advisors regarding
the payments hereunder and is not relying on the Company for any advice in this
regard.
 
Employee acknowledges that he has been afforded an opportunity to take at least
twenty-one (21) days to consider this Agreement. Employee further understands
and acknowledges that he will have a period of seven (7) calendar days following
his execution of this Agreement in which to revoke his consent, and that such
revocation will be effective only if received in writing by Thomas J. Axon,
Franklin Credit Management Corporation, Number 6 Harrison Street, Sixth Floor,
New York New York 10013 on or before the expiration of this seven (7) day
period. This Agreement will not become effective or enforceable until the
revocation period has expired.
 

9)  
SUCCESSORS

 

a)  
This Agreement and the covenants and conditions herein contained shall apply to,
be binding upon, and inure to the benefit of the respective heirs,
administrators, executors, legal representatives, assignees, successors, and
agents of the parties to this Agreement.

 

b)  
In the event of the death of Employee while payments are still due to him, said
payments are hereby irrevocably assigned to his current spouse or, in the case
that she does not survive him, his estate.

 
 
4

--------------------------------------------------------------------------------

 
 

c)  
In the event Company shall enter into any arrangement or agreement of merger,
consolidation or any other transaction whereby it either dissolves or transfers
its assets to another entity or person while payments remain due under this
Agreement, then this Agreement and the obligations under it shall be transferred
with the assets, or in the case of dissolution or liquidation without any
transfer, cause this Agreement to be paid off from the sale of its assets.

 
 

10)  
NOTICES

 
Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by registered mail to his residence in the
case of the Employee, or to its principal office in the case of the Company.
 

11)  
WAIVER

 
The waiver by either party of a breach by the other party of any provisions of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 

12)  
ENTIRE AGREEMENT

 
Except as specifically set forth herein, the Restricted Stock Grant Agreement
between the parties (as amended herein), and the Registration Rights Agreement
(as amended herein) between the parties, this Agreement shall be deemed to
express, embody and supersede all previous understandings, agreements and
commitments, whether written or oral, between the parties hereto with respect to
the subject matter hereof and fully and finally to set forth the entire
agreement between the parties hereto. No modifications shall be binding unless
stated in writing and signed by both parties .
 

13)  
APPLICABLE LAW

 
The parties acknowledge that no promises or representations have been made to
procure this Agreement that are not contained in this Agreement. This Agreement
shall be construed in accordance with and interpreted under the terms of New
York Law. This Agreement is deemed to be jointly prepared by the parties hereto,
and the language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
party.
 


 
[Signature page follows.]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written and the Company and the person
signing on its behalf hereby warrant that they are fully authorized to do so.
 
Dated as of January __, 2006.

  __________________________________   Jeffrey R. Johnson          Franklin
Credit Management Corporation  
   
   
    By:   ___________________________________   Thomas Axon   Chairman


 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 